Title: Benjamin Hawkins to Tobias Lear, 26 November 1792
From: Hawkins, Benjamin
To: Lear, Tobias

 
No. 37 
N. Carolina 26 novr 1792    
On the same day you applied to me, I had a conference wth Mr Johnston and the representatives from N. Carolina the result of which this day is that Thomas Overton of More County or Henry Waters of [New] Hanover is equal to the appointment contemplated by the President.
Overton was I believe of the rank of Major in the line of the late Army, and of the State of Virginia, he removed into N. Carolina since the termination of the War, and has resided in the County where he now is in the district of Fayette, he is Lt Colo. Commandant of the cavalry of that district, and has been a member of the Legislature, and has supported a very fair and upright character.
Mr Waters is a native of North Carolina, of respectable connections, he is a young man of probity, the only advantage he has over Mr Overton is his being a native, but perhaps that is more than counterbalanced by the others being publickly known, and for some years respected in that part of the Country. I am with sincere regard sir, yr.ob. servt

Benjamin Hawkins

